DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	The Amendment filed Nov. 30, 2021 has been entered. Claims 1, 4-5, 7-8, 10-13, 15, 19 and 21-22 are pending. Claim 1 has been amended. Claims 7-8, 10-13 and 15 are withdrawn as being directed to a non-elected invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that component (a) possesses a particle size distribution, however, the examiner notes that “component (a)” is not positively recited to comprise 
Claims 4-5, 19 and 21-22 are included as they depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1; March 3, 2005).
Regarding claims 1 and 22, Gelin discloses a delivery system that is an oil-in-water emulsion, wherein the emulsion consists of an oil phase that has a flavor compound (e.g. food additive) dissolved in butter oil, which is a triglyceride, and an aqueous phase comprising an emulsifier (e.g. pectin) dissolved in water ([0016], [0030], [0031] and [0044]-[0053]). 
Gelin discloses that at least one flavor compound can be a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]). 

With respect to the particle size distribution of the oil phase, Gelin discloses that the average particle size of the oil phase, or component (a) is in the range of 0.20 to 2 µm ([0020]). While Gelin fails to specifically teach a particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm as claimed, Gelin teaches that the average particle size is from 0.2 to 2 µm, which suggests that more particles are closer to 2 µm than 10 µm. It would have been obvious to one of ordinary skill in the art to vary the particle size of the oil phase to have a particle size distribution wherein 90% of the particles have a diameter of about 0.2 to 10 µm. Varying the particle size to make the particles smaller would yield the predictable result of improving the mouthfeel, creamy consistency and texture of the flavored emulsion as taught by Gelin ([0017]). It is well within the ordinary skill in the art to emulsify the oil phase for a longer amount of time to result in a smaller desired particle size distribution in order to provide an emulsion having desired properties and mouthfeel. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
In the instant case, there is nothing unexpected regarding optimizing the size of the particles to result in particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm for the reasons stated above. 
With respect to the at least one flavor compound having a boiling point above 120 C and a log P value above 1, the examiner notes that Gelin discloses a flavor compound similar to applicant, a sweet fruit flavor such as strawberry flavor ([0030]-[0031] and [0056]) and therefore the flavor compound of Gelin is considered to meet the claimed properties as it is the same substance as claimed and therefore inherently possesses the claimed properties absent a showing otherwise.
Regarding claim 4, Gelin discloses that the oil phase, corresponding to applicant’s component (a), is in an amount from 5 to 30% by weight of the total emulsion and that aqueous phase, corresponding to applicant’s component (b), in is an amount from 70 to 95% by weight of the total emulsion ([0011]).
The instant claims require a ratio between component (a) and component (b) between 1:4 and 1:12, which is about 8 to 25% by weight component (a) and 75 to 92% by weight component (b). Therefore, Gelin teaches overlapping ranges of the two components. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Gelin teaches that the flavor compound is present in an amount of 15% by weight (see Example 2 [0056]). 
. 

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gelin (US 2005/0048181 A1; March 3, 2005) as applied to claim 1 above, and further in view of in view of Steinberg (US 2015/0099054 A1; April 9, 2015).
Regarding claims 19 and 21, while Gelin discloses that the flavor compound is dissolved in butter oil, which is a triglyceride, as described above, Gelin fails to teach that the triglyceride is a medium chain triglyceride.
Steinberg discloses an oil-in-water emulsion, wherein the oil phase can have medium chain triglyceride oil (MCT). Steinberg discloses the MCT oil improves emulsion stability during refrigeration ([0018]). 
As both Gelin and Steinberg are directed to oil-in-water emulsions containing similar solvents (e.g. butter oil), it would have been obvious to one of ordinary skill in the art to use MCT oil as the solvent in the oil phase of Gelin. Steinberg discloses that MCT oil is known to be useful in emulsions to give improved stability and therefore using MCT oil as the triglyceride in the oil phase of Gelin would have yielded the predictable result of provding the emulsion of Gelin with improved stability. 


Response to Arguments
Applicant’s arguments with respect to the 112 rejection are not found persuasive as the amended claim set does not appear to include the change of particle size to droplet size. Therefore, the 112 rejection is maintained. 
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues that butter oil contains other components besides a triglyceride and therefore the butter oil in Gelin does not meet applicant’s claimed “consisting of” language. 
This is not found persuasive as butter oil is considered a triglyceride and therefore meets the claimed triglyceride component as a whole. Applicant has not specifically recited what the triglyceride component is and therefore, as butter oil is considered to be a triglyceride, the butter oil in Gelin is considered to meet the claimed “consisting of” language. 
The examiner further notes that all components in food impart some sort of flavor, and the fact that butter oil may have a flavor doesn’t change the fact that it is a triglyceride. 
Applicant’s arguments with respect to the particle size distribution are not found persuasive. 
Gelin discloses that the average particle size of the oil phase, or component (a) is in the range of 0.20 to 2 µm ([0020]). The examiner acknowledges that Gelin fails to specifically teach a particle size distribution as claimed, but teaches that the average 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, there is nothing unexpected, absent a showing otherwise,  regarding optimizing the size of the particles to result in particle size distribution wherein 90% of the particles have a diameter of about 0.2 µm to about 10 µm for the reasons stated above. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STEPHANIE A COX/Primary Examiner, Art Unit 1791